Exhibit 10.39

 

AMENDED AND RESTATED

AGREEMENT OF SALE AND PURCHASE

between

DONNELLEY FINANCIAL, LLC,
a Delaware limited liability company

“Seller”


and


SECA-NJ LLC,
a Delaware limited liability company

“Buyer”






with Escrow Instructions for

CHICAGO TITLE INSURANCE COMPANY

as Escrow Agent

 

 

 

--------------------------------------------------------------------------------

Table of Contents

AND

List of exhibits and SCHEDULES

Page

ARTICLE 1

CERTAIN DEFINITIONS1

 

 

Section 1.1

Definitions1

 

 

Section 1.2

Rules of Construction5

 

ARTICLE 2

AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE5

 

 

Section 2.1

Agreement of Purchase and Sale5

 

 

Section 2.2

Purchase Price5

 

 

Section 2.3

Deposit5

 

 

Section 2.4

Independent Consideration6

 

 

Section 2.5

Indivisible Economic Package6

 

 

Section 2.6

Assumption of Obligations6

 

ARTICLE 3

BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY6

 

 

Section 3.1

Buyer’s Inspections and Due Diligence6

 

 

Section 3.2

Delivery Period7

 

 

Section 3.3

Site Visits7

 

 

Section 3.4

Buyer’s Due Diligence Indemnity8

 

 

Section 3.5

Confidentiality8

 

 

Section 3.6

Due Diligence Period9

 

ARTICLE 4

TITLE AND SURVEY9

 

 

Section 4.1

Title to Real Property9

 

 

Section 4.2

9

 

 

Section 4.3

Title Insurance11

 

ARTICLE 5

REMEDIES AND DEPOSIT INSTRUCTIONS11

 

 

Section 5.1

Permitted Termination; Seller Default11

 

 

Section 5.2

BUYER DEFAULT; LIQUIDATED DAMAGES12

 

 

Section 5.3

Deposit Instructions12

 

 

Section 5.4

Designation of Reporting Person13

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER14

 

 

Section 6.1

Representations and Warranties of Seller14

 

 

Section 6.2

Limited Liability15

 

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 6.3

Seller’s Knowledge16

 

 

Section 6.4

Liability of Representations and Warranties16

 

 

Section 6.5

Amendment to Schedule16

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF BUYER16

 

 

Section 7.1

Buyer’s Representations and Warranties16

 

 

Section 7.2

No Plan Assets18

 

 

Section 7.3

Buyer’s Independent Investigation18

 

 

Section 7.4

Buyer’s Release of Seller21

 

 

Section 7.5

Discharge22

 

ARTICLE 8

[RESERVED]22

 

ARTICLE 9

CLOSING AND CONDITIONS23

 

 

Section 9.1

Escrow Instructions23

 

 

Section 9.2

Closing23

 

 

Section 9.3

Seller’s Closing Documents and Other Items23

 

 

Section 9.4

Buyer’s Closing Documents and Other Items24

 

 

Section 9.5

Prorations and Closing Costs24

 

 

Section 9.6

Brokers26

 

 

Section 9.7

Expenses26

 

 

Section 9.8

Conditions Precedent26

 

ARTICLE 10

MISCELLANEOUS27

 

 

Section 10.1

Amendment and Modification27

 

 

Section 10.2

Recordation27

 

 

Section 10.3

Anti-Terrorism Law27

 

 

Section 10.4

Risk of Loss and Insurance Proceeds27

 

 

Section 10.5

Notices28

 

 

Section 10.6

Assignment29

 

 

Section 10.7

Governing Law29

 

 

Section 10.8

Counterparts; Signatures29

 

 

Section 10.9

Entire Agreement30

 

 

Section 10.10

Severability30

 

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

Section 10.11

Attorney Fees30

 

 

Section 10.12

Payment of Fees and Expenses30

 

 

Section 10.13

Confidential Information30

 

 

Section 10.14

No Joint Venture31

 

 

Section 10.15

Waiver of Jury Trial31

 

 

Section 10.16

Limited Liability32

 

 

Section 10.17

Time of Essence32

 

 

Section 10.18

No Waiver32

 

 

Section 10.19

Exculpation32

 

 

Section 10.20

Maximum Aggregate Liability32

 

 

Section 10.21

Maintenance of the Property32

 

 

Section 10.22

Local Provisions33

 

 

Section 10.23

Amendment and Restatement.34

 

 

 

Exhibit “A”Description of Land

Exhibit “B”Excluded Personal Property

Exhibit “C”List of Service and Other Contracts

Exhibit “D”Form of Deed

Exhibit “E”Form of Assignment and Assumption of Intangible Personal Property

Exhibit “F”Buyer’s Due Diligence Checklist

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED AGREEMENT OF SALE AND PURCHASE

THIS AMENDED AND RESTATED AGREEMENT OF SALE AND PURCHASE (this “Agreement”),
dated as of September 6, 2019, is between DONNELLEY FINANCIAL, LLC, a Delaware
limited liability company (“Seller”), and SECA-NJ, LLC, a Delaware limited
liability company (“Buyer”).

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.1Definitions.  The parties hereby agree that the following terms shall
have the meanings hereinafter set forth, such definitions to be applicable
equally to the singular and plural forms, and to the masculine and feminine
forms, of such terms:

1.1.1“Additional Deposit” shall have the meaning ascribed in Section 2.3.

1.1.2“Affiliate” shall mean the any person or entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Buyer or Seller, as the case may be.  For the purposes
of this definition, “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

1.1.3“Agreement” shall mean this Agreement, as the same may be amended,
modified, or supplemented from time to time in writing by the parties hereto.

1.1.4“Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning
ascribed in subsection 7.1(h).

1.1.5“Applicable Law” shall mean all statutes, laws, common law, rules,
regulations, ordinances, codes or other legal requirements of any Governmental
Entity, board of fire underwriters and similar quasi-governmental agencies or
entities, and any judgment, injunction, order, directive, decree or other
judicial or regulatory requirement of any Governmental Entity of competent
jurisdiction affecting or relating to the Person or property in question.

1.1.6“Assignment and Assumption of Intangible Personal Property” shall have the
meaning ascribed in Section 9.3.2.

1.1.7“Broker” shall mean CBRE.

1.1.8“Broker’s Commission” shall have the meaning ascribed in Section 9.6.

1.1.9“Closing” shall have the meaning ascribed in Section 9.2.

1.1.10“Closing Date” shall mean, TIME BEING OF THE ESSENCE, the date on which
the Closing shall occur, but in no event later than the date set forth in
Section 9.2.

 

--------------------------------------------------------------------------------

 

1.1.11“Closing Statement” shall have the meaning ascribed in Section 9.5.1(a).

1.1.12“Contracts” shall mean the service contracts and other contracts described
in Exhibit “C” and all other service contracts entered into by Seller after the
Effective Date.

1.1.13“Deed” shall have the meaning ascribed in Section 9.3.1.

1.1.14“Deposit” shall have the meaning ascribed in Section 2.3.

1.1.15“Disclosure Items” shall have the meaning ascribed in Section 6.1.

1.1.16“Due Diligence” shall mean the review contemplated by Section 3.1 and
related provisions of this Agreement.

1.1.17“Due Diligence Items” shall have the meaning ascribed in Section 3.2(a).

1.1.18“Due Diligence Period” shall have the meaning ascribed in Section 3.1.

1.1.19“Effective Date” shall mean September 6, 2019.

1.1.20“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.1.21“Escrow Agent” shall mean Chicago Title Insurance Company, having its
office at 10 South LaSalle Street, Suite 3100, Chicago, Illinois 60603,
Attention:  Beata Lewis.

1.1.22“Executive Order” shall have the meaning ascribed in subsection 7.1(h).

1.1.23“Excluded Property Records” shall have the meaning ascribed in
Section 3.2.

1.1.24“Fixtures” shall mean the fixtures which are located at and affixed to any
of the Improvements as of the Closing Date.

1.1.25“Government List” shall have the meaning ascribed in Section 10.3.

1.1.26“Governmental Entity” means the various governmental and
quasi-governmental bodies or agencies having jurisdiction over Seller, the Real
Property or any portion thereof.

1.1.27“Hazardous Materials” means (A) those substances included within the
definitions of any one or more of the terms “hazardous substances,” “toxic
pollutants”, “hazardous materials”, “toxic substances”, and “hazardous waste” in
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq. (as amended), the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. Sections 1801 et seq., the Resource Conservation and
Recovery Act of 1976 as amended, 42 U.S.C. Section 6901 et seq., Section 311 of
the Clean Water Act, 15 U.S.C.  § 2601 et seq., 33 U.S.C. § 1251 et seq., 42
U.S.C. 7401 et seq. and the regulations and publications issued under any such
laws, (B) petroleum, radon gas, lead based paint, asbestos or asbestos
containing material and polychlorinated biphenyls and (C) mold

2

--------------------------------------------------------------------------------

 

or water conditions which may exist at the Real Property or other matters
governed by any applicable federal, state or local law or statute.

1.1.28“Improvements” shall mean the buildings, improvements, and structures
located on the Land, including, without limitation, all buildings and structures
presently located on the Land, all apparatus, equipment and appliances used in
connection with the operation or occupancy of the Land, such as heating and air
conditioning systems and facilities used to provide any utility, refrigeration,
ventilation, garbage disposal, or other services on the Land, and along with all
on-site parking.

1.1.29“Independent Consideration” shall have the meaning ascribed in
Section 2.4.

1.1.30“Initial Deposit” shall have the meaning ascribed in Section 2.3.

1.1.31“Intangible Personal Property” shall mean any intangible personal property
now or hereafter owned (prior to the Closing Date) by Seller and used in the
ownership, maintenance, development, and use or operation of the Real Property,
Improvements and Personal Property, including, without limitation, any and all
guaranties, warranties, indemnities, development rights, signage rights, plans,
specifications, trade names, domain names, websites and software, together with
the Licenses and Permits, but expressly excluding any trade names, domain names,
websites, software and any and all other intangible personal property used by
Seller exclusively in connection with the operation of Seller’s business.

1.1.32“IRS” shall mean the Internal Revenue Service.

1.1.33“IRS Reporting Requirements” shall have the meaning ascribed in Section
5.4.

1.1.34“Land” shall mean that certain parcel of land and rights, privileges and
easements appurtenant thereto more particularly described on Exhibit “A”
including, without limitation, all of Seller’s right, title and interest in and
to (i) all rights-of-way, open or proposed streets, alleys, easements, strips or
gores of land adjacent thereto, servicing such land, or used in connection with
the beneficial use and enjoyment of such land and (ii) all minerals, oil, gas
and other hydrocarbon substances on and under such land, as well as all air
rights, water, water rights, riparian rights and water stock relating to the
land.

1.1.35“Lease” shall have the meaning ascribed in Section 3.6.

1.1.36“Licensee Parties” shall mean those authorized agents, contractors,
consultants and representatives of Buyer who shall inspect, investigate, test or
evaluate the Property on behalf of Buyer in accordance with this Agreement.

1.1.37“Licenses and Permits” shall mean, collectively, to the extent assignable,
all licenses, permits, approvals, certificates of occupancy, dedications,
subdivision maps and entitlements now or hereafter issued, approved or granted
by any Governmental Entity, the rights to which are intended to run with the
Real Property, together with all renewals and modifications thereof.

3

--------------------------------------------------------------------------------

 

1.1.38“Liens” shall have the meaning ascribed in Section 4.2.

1.1.39“Operating Expenses” shall mean operating expenses, including utilities,
insurance and other charges.

1.1.40“Permitted Exceptions” shall mean and include all of the
following:  (i) applicable zoning and building ordinances and land use
regulations; (ii) such state of facts as disclosed in the Survey, (iii) the lien
of taxes and assessments not yet due and payable; (iv) any exclusions from
coverage set forth in the jacket of any Owner’s Policy of Title Insurance or any
standard printed exceptions; (v) any exceptions caused by Buyer, its agents,
representatives or employees; (vi) such other exceptions as the Title Company
shall commit to insure over, without any additional cost to Buyer, whether such
insurance is made available in consideration of payment, bonding, indemnity of
Seller or otherwise; and (vii) any matters deemed to constitute Permitted
Exceptions under Section 4.2 hereof.

1.1.41“Permitted Outside Parties” shall have the meaning ascribed
in Section 3.5.

1.1.42“Person” shall mean a natural person, partnership, limited partnership,
limited liability company, corporation, trust, estate, association,
unincorporated association or other entity.

1.1.43“Personal Property” shall mean all of the right, title, and interest of
Seller in and to the tangible personal property, which is located at and used
exclusively in connection with any of the Real Property as of the Closing Date,
but specifically excluding any computer software which either is licensed to
Seller, or Seller deems proprietary.  Personal Property shall not include any
equipment used solely in connection with Seller’s business operations or any
appraisals, budgets, strategic plans for the Real Property, internal analyses,
marketing information, submissions relating to Seller’s obtaining of corporate
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller which
Seller deems proprietary.

1.1.44“Property” shall mean the Real Property, the Personal Property (which is
not scheduled in Exhibit B), and the Intangible Personal Property.

1.1.45“Proration Items” shall have the meaning ascribed in Section 9.5.1(a).

1.1.46“Proration Time” shall have the meaning ascribed in Section 9.5.1(a).

1.1.47“Purchase Price” shall have the meaning ascribed in Section 2.2.

1.1.48“Real Property” shall mean the Land, the Improvements, and the Fixtures.

1.1.49“Reporting Person” shall have the meaning ascribed in Section 5.4.

1.1.50“Survey” shall have the meaning ascribed in Section 4.1.

1.1.51“Title Commitment” shall have the meaning ascribed in Section 4.1.

4

--------------------------------------------------------------------------------

 

1.1.52“Title Company” shall mean Chicago Title Insurance Company, having its
office at 10 South LaSalle Street, Suite 3100, Chicago, Illinois 60603,
Attention:  Lucas Kmiec.

1.1.53“Title Documents” shall have the meaning ascribed in Section 4.1.

1.1.54“Title Objections” shall have the meaning ascribed in Section 4.2.

1.1.55“Title Policy” shall have the meaning ascribed in Section 4.3.

Section 1.2Rules of Construction.  Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.  All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise.  The
use of the term “including” shall mean in all cases “including but not limited
to,” unless specifically designated otherwise.  No rules of construction against
the drafter of this Agreement shall apply in any interpretation or enforcement
of this Agreement, any documents or certificates executed pursuant hereto, or
any provisions of any of the foregoing.

ARTICLE 2

AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE

Section 2.1Agreement of Purchase and Sale.  Seller agrees to sell, transfer,
assign and convey to Buyer, and Buyer agrees to purchase, accept and assume,
subject to the terms and conditions stated herein, all of Seller’s right, title
and interest in and to the Property, except Seller shall retain the Personal
Property set forth in Exhibit B, the Contracts and any intangible personal
property used by Seller in connection with the operation of Seller’s business
following the Closing in connection with its occupancy under the Lease (as
defined herein).

Section 2.2Purchase Price.  Buyer shall pay Seller the purchase price of
Thirty-One Million and NO/100 Dollars ($31,000,000.00) (“Purchase Price”) at
Closing.  The Purchase Price and such other funds as may be necessary to pay
Buyer’s expenses hereunder, subject to closing adjustments, shall be deposited
with the Escrow Agent on or before the Closing Date in accordance with this
Agreement and paid to Seller upon satisfaction of all conditions precedent to
the Closing as described herein.

Section 2.3Deposit.  Within three (3) business days after this Agreement is
executed by Buyer and Seller, Buyer shall deposit via wire transfer the sum of
Five Hundred Thousand and NO/100 Dollars ($500,000.00) in immediately available
funds as a deposit (the “Initial Deposit”) with Escrow Agent whose address is as
indicated in Section 10.5.  If Buyer does not elect to terminate this Agreement
pursuant to Section 3.6 below, Buyer shall deposit an additional Five Hundred
Thousand and NO/100 Dollars ($500,000.00) (the “Additional Deposit”; the Initial
Deposit and the Additional Deposit, together with interest earned thereon,
collectively, the “Deposit”) in immediately available funds with Escrow Agent on
the date that is two (2) business days after the last day of the Due Diligence
Period.  The Deposit shall be non-refundable except as provided in Sections 3.6,
4.2, 5.1 and 10.4, or as otherwise expressly set forth in this Agreement,

5

--------------------------------------------------------------------------------

 

and shall be held and delivered by Escrow Agent in accordance with the
provisions of Article 5.  Interest earned on the Deposit shall be considered
part of the Deposit and shall be deemed to have been earned by, and constitute
income of, Buyer.  Except as otherwise expressly set forth herein, the Deposit
shall be applied against the Purchase Price on the Closing Date.

Section 2.4Independent Consideration.  Contemporaneously with the execution and
delivery of this Agreement, Buyer has paid to Seller as further consideration
for this Agreement, in cash, the sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”), in addition to the Deposit and the Purchase Price
and independent of any other consideration provided hereunder, which Independent
Consideration is fully earned by Seller and is non-refundable under any
circumstances.  In addition, Seller acknowledges that (a) in performing its
investigation of the Property, Buyer will incur expenses, and such expenses also
constitute good, valuable and sufficient consideration for this Agreement, and
(b) Buyer would not have entered into this Agreement without having the
opportunity to perform such investigations and without having the right to
terminate this Agreement in accordance with the provisions hereof.  Accordingly,
in addition to the $100 referenced above, separate consideration exists to
support Seller’s obligations hereunder notwithstanding Buyer’s right to
terminate this Agreement as provided herein.

Section 2.5Indivisible Economic Package.  Buyer has no right to purchase, and
Seller has no obligation to sell, less than all of the Real Property, it being
the express agreement and understanding of Buyer and Seller that, as a material
inducement to Seller and Buyer to enter into this Agreement, Buyer has agreed to
purchase, and Seller has agreed to sell, all of the Real Property, subject to
and in accordance with the terms and conditions hereof.

Section 2.6Assumption of Obligations.  As additional consideration for the
purchase and sale of the Real Property, at Closing Buyer will, subject to
Section 7.3.2:  (a) assume and perform all obligations relating to the physical
and environmental condition of the Real Property regardless of whether such
obligations arise before, on or after the Closing Date; and (b) assume and agree
to discharge, perform and comply with each and every liability, duty, covenant,
debt or obligation of Seller of any of its Affiliates resulting from, arising
out of, or in any way related to any Licenses and Permits and arising on or
after the Closing Date.  The provisions of this Section 2.6 shall survive the
Closing without limitation.

ARTICLE 3

BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

Section 3.1Buyer’s Inspections and Due Diligence.  Buyer acknowledges that
commencing on the Effective Date and continuing for a period which will expire
at 5:00 p.m. Pacific Time on September 25, 2019 (the “Due Diligence Period”),
Buyer shall conduct its examinations, inspections, testing, studies and
investigations (collectively, the “Due Diligence”) of the Property, and review
information regarding the Property and such documents applicable to the
Property, as Seller delivers or makes available, as set forth in Section 3.2
below.  Except for any limitations as may be imposed by Section 3.3 below, Buyer
may conduct such due diligence activities, inspections, and studies of the
Property as it deems necessary or appropriate, and examine and investigate to
its full satisfaction all facts, circumstances, and matters relating to the
Property (including the physical condition and use, availability and adequacy of
utilities, access,

6

--------------------------------------------------------------------------------

 

zoning, compliance with applicable laws, engineering and structural matters),
title and survey matters, and any other matters it deems necessary or
appropriate for purposes of consummating this transaction.  The Due Diligence
shall be at Buyer’s sole cost and expense.

Section 3.2Delivery Period.

(a)On or before one (1) business day after the Effective Date, Seller shall
deliver to Buyer, or make available to Buyer for inspection at the Property, the
following:   (i) copies of all Contracts; and (ii) copies of any of the
following items pertaining to the Property to the extent they exist and are in
Seller’s possession: (x) Phase I report in connection with the Property, and any
lists of Personal Property owned by Seller and located on the Real Property,
(y) a copy of Seller’s existing policies of title insurance, and (z)  such other
documents or materials pertaining to the Property as Buyer has scheduled in
Exhibit F, or may reasonably request in connection with its Due Diligence
inspections (provided, that, Seller shall have forty-eight (48) hours to respond
to any such request), and which are not considered Excluded Property Records
(collectively, the “Due Diligence Items”).

(b)All documents, materials, and information furnished to or made available to
Buyer pursuant to this Section 3.2 are being furnished or made available to
Buyer for information purposes only and without any representation or warranty
by Seller with respect thereto, express or implied, except as may otherwise be
expressly set forth in Section 6.1 below and as limited by the provisions of
Article 6, and all such documents, materials, and information are expressly
understood by Buyer to be subject to the confidentiality provisions of
Section 3.5 below.

Notwithstanding any terms to the contrary in this Agreement, (a) Seller shall
not be obligated or otherwise required to furnish or make available to Buyer any
of the following (collectively, “Excluded Property Records”):  (i) any
appraisals or other economic evaluations of, or projections with respect to, all
or any portion of the Property, including, without limitation, any budgets,
prepared by or on behalf of Seller or any Affiliate of Seller, and (ii) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the purchase of the Property by Seller, or which are subject to a
confidentiality agreement; (b) Due Diligence Items shall not include any
Excluded Property Records; and (c) Seller shall have no obligation or liability
of any kind to Buyer as a result of Seller not furnishing or making available to
Buyer the Excluded Property Records.

Section 3.3Site Visits.  Buyer and its Licensee Parties shall have reasonable
access to the Real Property during normal business hours on at least one (1)
business day prior notice to Seller.  Such notice shall describe the scope of
the Due Diligence Buyer intends to conduct during Buyer’s access to the Real
Property.  In all events Seller shall have the right to have a representative
present during any visits to or inspections of any Real Property by Buyer or any
Licensee Parties.  Buyer will conduct its Due Diligence so as to minimize any
interference with the operations and occupancy of the Property.  Buyer will not
enter the Real Property or contact any Governmental Entity without Seller’s
prior written consent, which consent shall not be unreasonably withheld or
delayed; provided, however, Buyer may make standard inquiries of Governmental
Entities in connection with its Due Diligence so long as the inquiries remain
subject to Section 3.5 and Section 10.13 in all respects.  In the event Buyer
desires to conduct any physically intrusive Due Diligence,

7

--------------------------------------------------------------------------------

 

such as sampling of soils, other media, building materials, or the like, Buyer
will identify in writing exactly what procedures Buyer desires to perform and
request Seller’s express written consent; provided, however, such express
consent shall not be required for a Phase I investigation of the Real Property,
provided, however, that such Phase I shall not include any physically intrusive
testing of the Real Property.  Seller may withhold or condition consent to any
physically intrusive Due Diligence in Seller’s sole and absolute
discretion.  Upon receipt of Seller’s written consent, Buyer and all Licensee
Parties shall, in performing such Due Diligence, comply with the agreed upon
procedures and with any and all laws, ordinances, rules, and regulations
applicable to the Property and will not engage in any activities which would
violate any permit, license, or environmental law or regulation.  Buyer will, or
shall cause any Licensee Parties to:  (a) maintain (i) commercial general
liability insurance, including broad form property damage, with limits of not
less than Two Million and 00/100 Dollars ($2,000,000.00) per occurrence and
$2,000,000.00 in the aggregate, and (ii) umbrella excess liability insurance
excess of the underlying commercial general liability insurance with limits not
less than Three Million and 00/100 Dollars ($3,000,000.00) each occurrence and
aggregate, in form and substance adequate to insure against all liability of
Buyer and/or Buyer’s Licensee Parties, arising out of any entry or inspections
of the Property pursuant to the provisions hereof, and Buyer shall provide
Seller with evidence of such insurance coverage before any such entry, including
evidence that Seller is an additional insured on the commercial general
liability policy; (b) promptly pay when due the costs of all entry and
inspections and examinations done with regard to the Property; and (c) restore
the Real Property and Improvements to the condition in which the same were found
before any such entry upon the Real Property and inspection or examination was
undertaken.

Section 3.4Buyer’s Due Diligence Indemnity.  Buyer shall defend, indemnify, and
hold Seller harmless from and against all losses, costs, damages, claims, and
liabilities (whether arising out of injury or death to persons or damage to the
Property or otherwise) including, but not limited to, costs of remediation,
restoration and other similar activities, mechanic’s and materialmen’s liens and
attorneys’ fees, arising out of or in connection with Buyer’s Due Diligence,
Buyer’s breach of its obligations under Section 3.5 or Buyer’s or any Licensee
Parties’ entry upon the Real Property, except to the extent any of the same are
caused by the negligence or willful misconduct of Seller, Seller’s partners,
shareholders or members, as applicable.  Notwithstanding the foregoing, the
indemnification obligations in this Section 3.4 shall not include any losses,
costs, damages, claims or liabilities arising out of the discovery of a
pre-existing condition with respect to the Real Property.  The provisions of
this Section 3.4 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement, provided that Seller must give
notice of any claim it may have against Buyer under such indemnity within one
(1) year of such termination or the Closing, as applicable.

Section 3.5Confidentiality.  Buyer agrees that any information obtained by Buyer
or its attorneys, partners, consultants, accountants, lenders or investors
(collectively, the “Permitted Outside Parties”) in the conduct of its Due
Diligence shall be treated as confidential pursuant to Section 10.13 of this
Agreement and shall be used only to evaluate the acquisition of the Real
Property from Seller.  Buyer further agrees that within its organization, or as
to the Permitted Outside Parties, the Due Diligence Items will be disclosed and
exhibited only to those persons within Buyer’s organization or to those
Permitted Outside Parties who are responsible for determining the feasibility of
Buyer’s acquisition of the Real Property.  Buyer agrees not to divulge the
contents of such Due Diligence Items or any other information except in strict
accordance with

8

--------------------------------------------------------------------------------

 

Sections 3.5 and 10.13 of this Agreement.  In permitting Buyer and the Permitted
Outside Parties to review the Due Diligence Items and other information to
assist Buyer, Seller has not waived any privilege or claim of confidentiality
with respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by
Seller.  The provisions of this Section 3.5 shall survive Closing without
limitation.

Section 3.6Due Diligence Period.  Buyer may, by giving Seller and Escrow Agent
written notice on or before the end of the Due Diligence Period, terminate its
obligations hereunder without further liability except as described in this
Section 3.6 and in Sections 3.4, 3.5, 9.6, 10.13 and 10.19.  If Buyer determines
to proceed with the purchase of the Real Property, then Buyer shall, before the
end of the Due Diligence Period, notify Seller and Escrow Agent in writing that
Buyer has approved all of the matters described in Section 3.1 and 3.2.  If
before the end of the Due Diligence Period, Buyer fails to give Seller such
written notice, then Buyer shall be deemed to have elected to terminate this
Agreement.  Buyer shall have no additional time after the expiration of the Due
Diligence Period to conduct further examinations, inspections, testing, studies
or investigations of any nature whatsoever regarding the Property.  If Buyer
elects to terminate its obligations hereunder as described above, Buyer shall
provide to Seller copies of all third-party reports and studies (excluding any
appraisals, economic evaluations, projections, or confidential materials)
relating to the Property in its possession, without any representation or
warranty or the right to rely thereon; provided, however Seller reimburses Buyer
for its actual out-of-pocket costs therefor.  During the Due Diligence Period
Buyer and Seller shall negotiate in good faith a commercially standard lease
between Buyer, as landlord, and Seller, as Tenant, including the following terms
and otherwise in form reasonably acceptable to Seller and Buyer:  (a) a lease
term of ten (10) years; (b) base rent equal to $11.50/SF per year on a
triple-net (NNN) basis with two and one half percent (2.5%) annual increases;
and (c) a tenant right to terminate the lease at the end of year three (3) upon
payment of a termination fee in an amount equal to the base rent for months 37,
38 and 39 of the term (the “Lease”).  If, on or before the end of the Due
Diligence Period, Seller and Buyer have not approved a final form of Lease and
executed an amendment to this Agreement attaching such form of Lease as an
exhibit, then upon expiration of the Due Diligence Period, this Agreement and
both Seller’s and Buyer’s obligations hereunder shall, without further action by
the parties,  automatically terminate without further liability except as
described in this Section 3.6 and in Sections 3.4, 3.5, 9.6, 10.13 and 10.19,
and the Deposit shall be returned to Buyer.

ARTICLE 4

TITLE AND SURVEY

Section 4.1Title to Real Property.  Seller shall make available to Buyer on the
Effective Date (a) a preliminary title report or, if available, a commitment to
issue an owner’s policy of title insurance with respect to the Real Property
issued by the Title Company (the “Title Commitment”), (b) copies of all recorded
documents referred to on Schedule B of the Title Commitment as exceptions to
coverage available to the Title Company (the “Title Documents”), and (c) a
current as-built ALTA survey (the “Survey”).

Section 4.2

9

--------------------------------------------------------------------------------

 

(a)Certain Exceptions to Title.  Buyer shall have the right to object in writing
to any title matters that are not Permitted Exceptions which are disclosed in
the Title Commitment or Survey (herein collectively called “Liens”) within seven
(7) days after the Effective Date.  Unless Buyer shall timely object to the
Liens, all such Liens shall be deemed to constitute additional Permitted
Exceptions.  Any exceptions which are timely objected to by Buyer shall be
herein collectively called the “Title Objections.”  Seller may elect (but shall
not be obligated) to remove or cause to be removed, or insured over, at Buyer’s
expense, any Title Objections, and shall be entitled to a reasonable adjournment
of the Closing (not to exceed thirty (30) days) for the purpose of such removal,
which removal will be deemed effected by the issuance of title insurance
eliminating or insuring against the effect of the Title Objections.  Seller
shall notify Buyer in writing within two (2) days after receipt of Buyer’s
notice of Title Objections whether Seller elects to remove the same.  If Seller
is unable to remove or endorse over any Title Objections prior to the Closing,
or if Seller elects not to remove one or more Title Objections, Buyer may elect,
as its sole and exclusive remedy therefore, to either (i) terminate this
Agreement by giving written notice to Seller and Escrow Agent on or before the
end of the Due Diligence Period, in which event the Deposit shall be paid to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for those obligations which expressly survive the termination
of this Agreement as set forth in Sections 3.4, 3.5, 9.6, 10.13 and 10.19, or
(ii) waive such Title Objections, in which event such Title Objections shall be
deemed additional “Permitted Exceptions” and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price.  If
before the end of the Due Diligence Period, Buyer fails to give Seller and
Escrow Agent such written notice, then Buyer shall be deemed to have elected to
waive such Title Objections and its right to terminate this Agreement pursuant
to this Section.  Notwithstanding the foregoing or anything to the contrary in
this Agreement, Seller shall be obligated at Closing to cause (x) the release of
any monetary liens and encumbrances affecting the Property, including the liens
of any financing obtained by Seller which is secured by the Real Property, other
than non-delinquent taxes and assessments, and (y) the release or other cure
acceptable to Buyer and Title Company (e.g. without limitation escrowing
proceeds) to remove a lien of that certain civil judgment from the Superior
Court of New Jersey against RR Donnelley Financial Inc. and Donnelley Financial
Services having judgment number DJ-155922-2017 (the “Judgment”) from the Title
Policy (as defined below), in each case regardless of whether or not Buyer shall
provide written notice of its objection to the same.

(b)Pre-Closing “Gap” Title Defects.  Whether or not Buyer shall have furnished
to Seller any notice of Title Objections pursuant to the foregoing provisions of
this Agreement, Buyer may notify Seller in writing of any objections to title
first raised by the Title Company between (a) the end of the Due Diligence
Period, and (b) the date of Closing so long as Buyer provides such written
notice within three (3) business days of Buyer’s knowledge of such title matter,
and in no event shall Buyer have the right to object to any title matters
approved or caused by Buyer.  With respect to any objections to title set forth
in such notice, Seller shall have the same option to cure and Buyer shall have
the same option to accept title subject to such matters or to terminate this
Agreement as those which apply to any notice of objections made by Buyer before
the end of the Due Diligence Period.  If Seller elects to attempt to cure any
such matters, the date for Closing shall be extended at Seller’s option by a
reasonable additional time to effect such a cure, but in no event shall the
extension exceed thirty (30) days after the date for Closing set forth herein.

10

--------------------------------------------------------------------------------

 

Section 4.3Title Insurance.  At Closing, the Title Company shall issue to Buyer
or be irrevocably committed to issue to Buyer an ALTA owner’s form title policy,
in the amount of the Purchase Price, insuring that fee simple title to the Real
Property is vested in Buyer, or such other person or entity designated by Buyer,
subject only to the Permitted Exceptions, and otherwise in the form of a
proforma owner’s title policy approved by Buyer during the Due Diligence Period,
including such endorsements (or modifications) to the Title Policy as Buyer may
require and included in such proforma owner’s title policy (the “Title Policy”),
subject only to payment of the premium therefor and subject, further, to Buyer
delivering to Title Company an ALTA survey of the Real Property and
Improvements, a zoning report with respect to the Property and any other
deliverables as may be reasonably required by the Title Company, each in form
and substance reasonably required by Title Company to issue any Buyer requested
endorsements set forth in Buyer’s objection letter delivered under Section
4.2(a).  Buyer shall deliver a copy of its proforma owner’s title policy to
Seller on or prior to the expiration of the Due Diligence Period.  It shall
constitute a condition precedent to Buyer’s obligation to purchase the Property
that, at Closing, Title Company shall be irrevocably committed to issue to Buyer
the Title Policy, subject only to the payment of the premium therefor.

ARTICLE 5

REMEDIES AND DEPOSIT INSTRUCTIONS

Section 5.1Permitted Termination; Seller Default.  If the sale of the Real
Property is not consummated due to the permitted termination of this Agreement
by Buyer as herein expressly provided or the failure of a condition precedent to
Buyer’s obligation to close as set forth in Section 9.8, the Deposit shall be
returned to Buyer and Buyer will have no liability hereunder except as set forth
in Sections 3.4, 3.5, 9.6, 10.13 and 10.19.  If the sale of the Real Property is
not consummated due to Seller’s default hereunder, Buyer shall be entitled, as
its sole and exclusive remedy, either (a) to terminate this Agreement by
delivery of notice of termination to Seller, whereupon (I) Buyer shall receive a
return of the Deposit and (II) only if the remedy of specific performance is
unavailable to the Buyer, Seller shall reimburse Buyer for any and all out of
pocket costs actually incurred by Buyer in connection with the negotiation,
execution and performance of its Due Diligence under this Agreement, including,
without limitation, reasonable attorneys’ fees and expenses, in an amount not to
exceed $100,000, and, upon such return and reimbursement neither party shall
have any further rights or obligations hereunder, or (b) to continue this
Agreement pending Buyer’s action for specific performance of this
Agreement.  Buyer expressly waives its rights to seek any damages in the event
of Seller’s default hereunder.  Buyer shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Buyer fails to file
suit for specific performance against Seller in a court prescribed by
Section 10.7 hereof, on or before one hundred twenty (120) days following the
date upon which Closing was to have occurred.  Buyer agrees that its failure to
timely commence such an action for specific performance within such one hundred
twenty (120) day period shall be deemed a waiver by it of its right to commence
an action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against any portion of the Real Property.

 

11

--------------------------------------------------------------------------------

 

Section 5.2BUYER DEFAULT; LIQUIDATED DAMAGES.  IF THE SALE IS NOT CONSUMMATED
DUE TO ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES, WHICH RETENTION SHALL OPERATE TO TERMINATE THIS AGREEMENT
AND RELEASE BUYER FROM ANY AND ALL LIABILITY HEREUNDER, EXCEPT AS PROVIDED IN
SECTIONS 3.4, 3.5, 9.6, 10.13 and 10.19.  THE PARTIES HAVE AGREED THAT SELLER’S
ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S
DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.  AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.  BY
PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF
THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION.  THE FOREGOING IS NOT INTENDED TO LIMIT
BUYER’S SURVIVING OBLIGATIONS UNDER SECTIONS 3.4, 3.5, 9.6, 10.13 and 10.19.

Initials:

Seller __________Buyer __________

Section 5.3Deposit Instructions.  The Escrow Agent joins herein below to
evidence its agreement to hold such funds in accordance with the terms and
conditions of this Agreement.  Further, the following provisions shall control
with respect to the rights, duties and liabilities of the Escrow Agent.

5.3.1The Escrow Agent acts hereunder as a depository only and is not responsible
or liable in any manner whatsoever for the (i) sufficiency, correctness,
genuineness or validity of any written instrument, notice or evidence of a
party’s receipt of any instruction or notice which is received by the Escrow
Agent, or (ii) identity or authority of any person executing such instruction
notice or evidence.

5.3.2The Escrow Agent shall have no responsibility hereunder except for the
performance by it in good faith of the acts to be performed by it hereunder, and
the Escrow Agent shall have no liability except for its own willful misconduct
or gross negligence.

5.3.3The Escrow Agent shall be reimbursed on an equal basis by Buyer and Seller
for any reasonable expenses incurred by the Escrow Agent arising from a dispute
with respect to the amount held in escrow, including the cost of any legal
expenses and court costs incurred by the Escrow Agent, should the Escrow Agent
deem it necessary to retain an attorney with respect to the disposition of the
amount held in escrow.

5.3.4In the event of a dispute between the parties hereto with respect to the
disposition of the amount held in escrow, the Escrow Agent shall be entitled, at
its own discretion, to deliver such amount to an appropriate court of law
pending resolution of the dispute.

12

--------------------------------------------------------------------------------

 

5.3.5The Escrow Agent shall invest the amount in escrow in accounts which are
federally insured or which invest solely in government securities and shall be
applied in accordance with the terms of this Agreement.  Interest earned thereon
shall be added to the funds deposited by Buyer.

5.3.6The Title Company shall hold and dispose of the Deposit in accordance with
the terms of this Agreement, or in accordance with any instruction or
instructions which shall be signed jointly by both Seller and Buyer, or in
accordance with separate instructions of like tenor signed by Seller and Buyer. 
Once the Title Company has received its completed and signed directions to
invest and form W-9, Seller and Buyer hereby instruct and authorize the Title
Company to deposit the Deposit in an interest bearing account.  Without
limitation on the foregoing, if the Title Company shall receive an instruction
(hereinafter the “Instruction”) with respect to the Deposit, or any part
thereof, from Seller but not from Buyer, or from Buyer but not from Seller (the
party giving the Instruction being hereinafter referred to as the “Instructing
Party” and the party which shall not have given the Instruction being
hereinafter referred to as the “Non-Instructing Party”), the Title Company shall
promptly transmit a copy of the Instruction received from the Instructing Party
to the Non-Instructing Party.  The Instruction shall specify in detail the
pertinent provisions of this Agreement that govern the Instructing Party’s
instruction as to the Deposit, and if a default under this Agreement is alleged,
the Instructing Party shall specify in detail the nature of such default.  The
Title Company shall act in accordance with the Instruction unless within three
(3) business days from receipt by the Title Company of the Instruction the
Non-Instructing Party shall notify the Title Company in writing that the Title
Company is not to comply with the Instruction and specifying in detail the
reasons for not complying with the Instruction, and if a default under this
Agreement is alleged.  If the Non-Instructing Party shall advise the Title
Company not to comply with the Instruction and specifies in detail the reason
for such noncompliance as aforesaid, the Title Company shall not act in
accordance with the Instruction, but may thereafter either act in accordance
with: (x) a new Instruction signed jointly by Seller and Buyer, or (y) a
certified copy of a final court order from a court of competent jurisdiction
ordering the disposition of the Deposit.

Section 5.4Designation of Reporting Person.  For the purpose of complying with
any information reporting requirements or other rules and regulations of the IRS
that are or may become applicable as a result of or in connection with the
transaction contemplated by this Agreement, including, but not limited to, any
requirements set forth in proposed Income Tax Regulation Section 1.6045-4 and
any final or successor version thereof (collectively, the “IRS Reporting
Requirements”), the Seller and the Buyer hereby designate and appoint the Escrow
Agent to act as the “Reporting Person” (as that term is defined in the IRS
Reporting Requirements) to be responsible for complying with any IRS Reporting
Requirements.  The Escrow Agent hereby acknowledges and accepts such designation
and appointment and agrees to fully comply with any IRS Reporting Requirements
that are or may become applicable as a result of or in connection with the
transaction contemplated by this Agreement.  Without limiting the responsibility
and obligations of the Escrow Agent as the Reporting Person, the Seller and the
Buyer hereby agree to comply with any provisions of the IRS Reporting
Requirements that are not identified therein as the responsibility of the
Reporting Person, including, but not limited to, the requirement that the Seller
and the Buyer each retain an original counterpart of this Agreement for at least
four years following the calendar year of the Closing.

13

--------------------------------------------------------------------------------

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 6.1Representations and Warranties of Seller.  Subject to the provisions
of Sections 6.2 and 7.5, Seller makes the following representations and
warranties with respect to the Real Property:

(a)Status.  Seller is a limited liability company duly formed and validly
existing and in good standing under the laws of the State of Delaware.

(b)Authority.  The execution and delivery of this Agreement and the performance
of Seller’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Seller, and this Agreement constitutes the
legal, valid and binding obligation of Seller, subject to equitable principles
and principles governing creditors’ rights generally.

(c)Non‑Contravention.  The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not
(i) violate any judgment, order, injunction, decree, regulation or ruling of any
court or Governmental Entity or (ii) conflict with, result in a breach of, or
constitute a default under the organizational documents of Seller, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which Seller is a party or by
which Seller may be bound.

(d)Suits and Proceedings.  There are no legal actions, suits or similar
proceedings pending, or, to Seller’s knowledge, threatened in writing against
Seller or the Real Property which (i) are not adequately covered by existing
insurance and (ii) if adversely determined, would adversely affect the value of
the Real Property, the continued operations thereof, or Seller’s ability to
consummate the transactions contemplated hereby.

(e)Non‑Foreign Entity.  Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

(f)Consents.  No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.

(g)Condemnation.  Seller has not received (i) any written condemnation notice
from a Governmental Entity with respect to all or part of the Real Property,
(ii) any written notice from a Governmental Entity with respect to any
environmental, zoning or other land-use regulation proceedings, either
instituted or pending, which would detrimentally affect the use, operation or
value of the Real Property, nor (iii) has Seller received notice of any special
assessment proceedings affecting the Real Property (other than as set forth in
the Title Commitment).

14

--------------------------------------------------------------------------------

 

(h)Bankruptcy.  Seller has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors.

(i)No Violation of Laws.  Seller has received no written notice that the
Property and the current use and operation thereof violate any applicable
federal, state or municipal law, statute, code, ordinance, rule or regulation,
except with respect to such violations as have been fully cured prior to the
date hereof.

(j)No Other Leases at Closing.  At Closing, the Lease will be the only lease,
license or other agreement granting to any party any right to occupy all or any
portion of the Property.

(k)Anti-Money Laundering and Anti-Terrorism Laws

(i)Neither Seller nor, to Seller’s knowledge, its direct or indirect owners,
principals, employees or affiliates, is in violation of, has been charged with
or is under indictment for the violation of, or has pled guilty to or been found
guilty of the violation of, any Anti-Money Laundering and Anti-Terrorism Laws
(as defined below).

(ii)None of Seller or, to Seller’s knowledge, its direct or indirect owners,
principals, employees or affiliates, is (A) acting, directly or indirectly, on
behalf of terrorists, terrorist organizations or narcotics traffickers,
including those persons or entities that appear on the Annex to the Executive
Order, or are included on any relevant lists maintained by the Office of Foreign
Assets Control of U.S. Department of Treasury (“OFAC”), the U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time, (B) currently identified on any Government List (as defined below), (C) a
person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, or (D) an Embargoed Person (as defined
below).  To Seller’s actual knowledge, none of the funds or other assets of
Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person.  The term “Embargoed Person” means any
person, entity or government subject to trade restrictions under U.S. law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder.

Section 6.2Limited Liability.  Seller’s representations and warranties set forth
in Section 6.1 above shall survive Closing for a period of six (6)
months.  Buyer will not have any right to bring any action against Seller as a
result of any untruth or inaccuracy of such representations and warranties, or
any such breach, unless and until the aggregate amount of all liability and
losses arising out of any such untruth or inaccuracy, or any such breach,
exceeds $50,000, and then only to the extent of such excess.  In addition, in no
event will Seller’s liability

15

--------------------------------------------------------------------------------

 

for all such breaches exceed, in the aggregate, $1,500,000.  Seller shall have
no liability with respect to any of Seller’s representations, warranties and
covenants herein if, prior to the Closing, Buyer has actual knowledge of any
breach of a representation, warranty or covenant of Seller herein, and Buyer
nevertheless consummates the transaction contemplated by this
Agreement.  Sections 3.4, 3.5, 9.6, 10.13 and 10.19 will survive Closing without
limitation unless a specified period is otherwise provided in this
Agreement.  All other representations, warranties, covenants and agreements made
or undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Deed and other closing documents delivered at the Closing.

Section 6.3Seller’s Knowledge.  For purposes of this Agreement and any document
delivered at Closing, whenever the phrase “to Seller’s knowledge,” or the
“knowledge” of Seller or words of similar import are used, they shall be deemed
to refer to facts within the actual knowledge only of Jons S.  Besch, and no
others, at the times indicated only, without duty of inquiry whatsoever.  Seller
represents and warrants to Buyer that Jons S.  Besch is an individual who is
knowledgeable about the Property and operation thereof and is a person within
Seller responsible for the day-to-day operation of the Property.

Section 6.4Liability of Representations and Warranties.  Buyer acknowledges that
the individuals named above are named solely for the purpose of defining and
narrowing the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to
Buyer.  Buyer covenants that it will bring no action of any kind against such
individuals related to or arising out of these representations and warranties.

Section 6.5Amendment to Schedule.  Notwithstanding anything to the contrary in
this Agreement, the Seller shall have the right to amend in writing existing and
disclose in writing additional Due Diligence Items from time to time prior to
the Closing to reflect changes since the date of this Agreement by providing a
written copy of such amendment or supplement to the Buyer; provided, however,
that any amendment or supplement to the schedules to this Agreement shall have
effect only for the purposes of limiting the defense and indemnification
obligations of the Seller for the inaccuracy or untruth of the representation or
warranty qualified by such amendment or supplement to the Due Diligence.  In
connection with any such amended or supplemental disclosure made after the
expiration of the Due Diligence Period, Buyer shall be entitled to terminate the
Agreement if any such amended or supplemental disclosure causes a material
adverse effect with respect to the Property or Seller’s ability to consummate
the transactions set forth herein by giving written notice to Seller of such
termination within one (1) business day after such disclosure is received by
Buyer (and the Closing Date shall be automatically extended to give Buyer
sufficient time to provide such notice, if necessary), upon which termination
the Deposit shall be returned to Buyer and the parties shall have no further
obligations under this Agreement except any obligations that expressly survive
termination hereof.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 7.1Buyer’s Representations and Warranties.  Buyer represents and
warrants to Seller the following:

16

--------------------------------------------------------------------------------

 

(a)Status.  Buyer is a limited liability company duly organized and validly
existing under the laws of the State of Delaware.

(b)Authority.  The execution and delivery of this Agreement and the performance
of Buyer’s obligations hereunder have been or will be duly authorized by all
necessary action on the part of Buyer and this Agreement constitutes the legal,
valid and binding obligation of Buyer, subject to equitable principles and
principles governing creditors’ rights generally.

(c)Non‑Contravention.  The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Governmental Entity or conflict with, result in a breach of, or
constitute a default under the organizational documents of Buyer, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which Buyer is a party or by
which it is bound.

(d)Consents.  No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Buyer or the performance by Buyer of
the transactions contemplated hereby.

(e)Bankruptcy.  Buyer has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.

(f)Litigation.  There are no actions, claims or proceedings pending against
Buyer or any of its assets or properties at law or in equity, before or by any
Governmental Authority, or by any other Person, which, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on
Buyer’s ability to consummate the transactions contemplated hereby.

(g)Anti-Money Laundering and Anti-Terrorism Laws

(i)Neither Buyer nor, to Buyer’s knowledge, its direct or indirect owners,
principals, employees or affiliates, is in violation of, has been charged with
or is under indictment for the violation of, or has pled guilty to or been found
guilty of the violation of, any Applicable Laws relating to terrorism, money
laundering, drug-trafficking or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Action
of 2001, Public Law 107-56, as amended, and Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism) (the “Executive Order”) (collectively, the
“Anti-Money Laundering and Anti-Terrorism Laws”).

17

--------------------------------------------------------------------------------

 

(ii)None of Buyer or, to Buyer’s knowledge, its direct or indirect owners,
principals, employees or affiliates, is acting, directly or indirectly, on
behalf of terrorists, terrorist organizations or narcotics traffickers,
including those persons or entities that appear on the Annex to the Executive
Order, or are included on any relevant lists maintained by OFAC, the U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.

(iii)Neither Buyer, nor any person controlling or controlled by Buyer, is a
country, territory, individual or entity named on a “Government List” (as
hereinafter defined), and the monies used in connection with this Agreement and
amounts committed with respect thereto, were not and are not derived from any
activities that contravene any of the Anti-Money Laundering and Anti-Terrorism
Laws or any other applicable anti-money laundering or anti-bribery Applicable
Laws and regulations (including funds being derived from any person, entity,
country or territory on a Government List or engaged in any unlawful activity
defined under Title 18 of the United States Code, Section 1956(c)(7)).

(iv)Buyer is not engaging in the transactions contemplated hereunder, directly
or indirectly, in violation of any Applicable Laws relating to drug trafficking,
money laundering or predicate crimes to money laundering or drug
trafficking.  None of the funds of Buyer have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Buyer is prohibited by Applicable Laws or that the transactions
contemplated hereunder or this Agreement is or will be in violation of
Applicable Laws.  Buyer has implemented and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to and at the Closing.

Section 7.2No Plan Assets.  Buyer does not hold “plan assets” as such term is
defined by Section 3(42) of ERISA.

Section 7.3Buyer’s Independent Investigation.

7.3.1Buyer has been given, or will be given before the end of the Due Diligence
Period, a full opportunity to inspect and investigate each and every aspect of
the Real Property, either independently or through agents of Buyer’s choosing,
including, without limitation:

(a)All matters relating to title, together with all governmental and other legal
requirements such as taxes, assessments, zoning, use permit requirements, and
building codes;

(b)The physical condition and aspects of the Real Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property, the structure, the paving, the utilities, and
all other physical and functional aspects of the Real Property, including,
without limitation, an examination of a Phase I environmental report in
connection with the Real Property, which shall be performed or arranged by Buyer
at Buyer’s sole expense;

(c)Any easements and/or access rights affecting the Real Property;

18

--------------------------------------------------------------------------------

 

(d)The Contracts, the Licenses and Permits, and any other documents or
agreements affecting the Real Property that will remain binding on Buyer after
Closing; and

(e)All other matters affecting the Real Property or delivered to Buyer by Seller
in accordance with Article 3 of this Agreement.

7.3.2THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN
SELLER AND BUYER, THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND
BUYER, AND BUYER HAS CONDUCTED ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY.  OTHER THAN THE MATTERS REPRESENTED IN SECTION 6.1 HEREOF AS SUCH MAY
BE LIMITED BY SECTION 6.2 HEREOF, BUYER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR
ANY OF SELLER’S AGENTS OR REPRESENTATIVES, AND BUYER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS HAVE BEEN MADE.  SELLER SPECIFICALLY DISCLAIMS, AND NEITHER
IT NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO BUYER AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY BUYER
WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION,
DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT
NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED
OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY
RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION,
(e) ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN,
WITH RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, AND BUYER
HEREBY WAIVES ANY RIGHT TO MAKE ANY CLAIM BASED ON ANY OF THE FOREGOING, IT
BEING THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE REAL PROPERTY WILL BE CONVEYED AND TRANSFERRED TO
BUYER IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH
ALL FAULTS.  ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY IS SOLELY FOR  BUYER’S CONVENIENCE AND WAS OR WILL BE OBTAINED FROM A
VARIETY OF SOURCES.  SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY DISCLAIMS ALL)
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE CLOSING DOCUMENTS.  SELLER SHALL
NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY FAILURE TO
INVESTIGATE THE PROPERTY NOR SHALL SELLER BE BOUND IN

19

--------------------------------------------------------------------------------

 

ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, APPRAISAL,
ENVIRONMENTAL ASSESSMENT REPORTS OR OTHER INFORMATION PERTAINING TO THE PROPERTY
OR THE OPERATION THEREOF, FURNISHED BY SELLER, ITS REPRESENTATIVES OR ANY OTHER
PERSON OR ENTITY ACTING ON SELLER’S BEHALF EXCEPT, IN EACH CASE, AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN ANY OF THE CLOSING DOCUMENTS.

Buyer represents that it is a knowledgeable, experienced and sophisticated buyer
of real estate, and that it is relying solely on its own expertise and that of
Buyer’s consultants in purchasing the Real Property.  Buyer acknowledges and
agrees that it will have the opportunity to conduct such inspections,
investigations and other independent examinations of the Property and related
matters during the Due Diligence Period and will rely upon same and not upon any
statements of Seller or of any officer, director, employee, agent or attorney of
Seller.  Buyer acknowledges that all information obtained by or provided to
Buyer will be obtained from a variety of sources and Seller will not be deemed
to have represented or warranted the completeness, truth or accuracy of any of
the Due Diligence Items or other such information heretofore or hereafter
furnished to Buyer, except as expressly set forth in this Agreement or in any
closing documents delivered by Seller at Closing.  Upon Closing, Buyer will
assume the risk that adverse matters, including, but not limited to, adverse
physical and environmental conditions (including any environmental conditions
at, under or migrating from the Real Property), may not have been revealed by
Buyer’s inspections and investigations.  Nevertheless, Buyer, upon Closing,
shall be deemed to have waived and released Seller from and against any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including attorneys’ fees and court costs) of any and every kind or
character, known or unknown, which Buyer might have asserted or alleged against
Seller at any time by reason of or arising out of the Property.  BUYER WAIVES
AND RELEASES ALL COST RECOVERY AND CONTRIBUTION AND OTHER CLAIMS AGAINST SELLER
RELATING TO THE PROPERTY ARISING UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT 42 U.S.C. 9601 ET SEQ. (“CERCLA”) AND OTHER LAWS
AND COMMON LAW RELATING TO PROTECTION OF THE ENVIRONMENT OR HEALTH AND SAFETY OR
TO POLLUTION).  THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING.  Buyer
acknowledges and agrees that upon Closing, Seller will sell and convey to Buyer,
and Buyer will accept the Real Property, “AS IS, WHERE IS,” with all
faults.  Except as expressly set forth in this Agreement or in any closing
documents delivered by Seller at Closing, Buyer further acknowledges and agrees
that there are no oral agreements, warranties or representations, collateral to
or affecting the Property, by Seller, any agent of Seller or any third
party.  Seller is not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property furnished
by any real estate broker, agent, employee, servant or other person, unless the
same are specifically set forth or referred to herein.  Buyer acknowledges that
the Purchase Price reflects the “as is, where is” nature of this sale and any
faults, liabilities, defects or other adverse matters that may be associated
with the Real Property.

BUYER, WITH BUYER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS, RELEASES AND
WAIVERS SET FORTH IN THIS AGREEMENT,

20

--------------------------------------------------------------------------------

 

AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF.  BUYER ACKNOWLEDGES AND
AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN
INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL
THE REAL PROPERTY TO BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND
OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.  THE TERMS AND CONDITIONS OF THIS
SUBSECTION 7.3.2 WILL EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS.

The waivers and releases set forth in this Section include claims of which Buyer
is presently unaware or which Buyer does not presently suspect to exist which,
if known by Buyer, would materially affect Buyer’s waiver or release set forth
above.

In this connection, Buyer hereby agrees and acknowledges that factual matters
now unknown to it may have given or may hereafter give rise to causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses and
other claims and liabilities which are presently unknown, unanticipated and
unsuspected, and Buyer further agrees, represents and warrants that the waivers
and releases herein have been negotiated and agreed upon in light of that
realization and that Buyer nevertheless hereby intends to release, discharge and
acquit Seller from any such unknown causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses and other claims and
liabilities.

Buyer has initialed this Section to further indicate its awareness and
acceptance of each and every provision hereof.

INITIALS:

Buyer _______

Notwithstanding anything to the contrary set forth in this Agreement, this
Section 7.3.2 is not intended and shall not be construed as affecting or
impairing any rights or remedies that Buyer may have against Seller with respect
to (i) a breach of any of Seller’s representations or warranties contained in
this Agreement, (ii) any of the obligations of Seller under this Agreement that
survive the Closing as set forth in Sections 9.5.1, 9.6, 10.2, 10.13, 10.15,
10.22(a) and 10.22(b), or (iii) any acts constituting fraud by Seller as
determined in a non-appealable judgement by a court of competent jurisdiction,
nor is this Section 7.3.2 intended or to be construed as releasing or
discharging or waiving Seller’s obligations to comply with Section 10.22 and
with the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et sq. and the
regulations and guidance with respect thereto promulgated by the New Jersey
Department of Environmental Protection, as same may be amended from time to time
(collectively “ISRA”).

Section 7.4Buyer’s Release of Seller.

7.4.1Seller Released From Liability.  Except as expressly set forth in this
Agreement or in any closing documents delivered by Seller at Closing, Seller is
hereby released from all responsibility and liability to Buyer regarding the
condition (including its physical condition and its compliance with applicable
laws, and the presence in the soil, air, structures and

21

--------------------------------------------------------------------------------

 

surface and subsurface waters, of Hazardous Materials or substances that have
been or may in the future be determined to be toxic, hazardous, undesirable or
subject to regulation and that may need to be specially treated, handled and/or
removed from the Property under current or future federal, state and local laws,
regulations or guidelines), valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever.

7.4.2Buyer’s Waiver of Objections.  Buyer acknowledges that it has inspected the
Real Property, observed its physical characteristics and existing conditions and
had the opportunity to conduct such investigation and study on and of said
Property and adjacent areas as it deemed necessary, and subject to Seller’s
responsibility for any breach of the warranties and representations contained in
this Agreement or in any closing documents delivered by Seller at Closing,
hereby waives any and all objections to or complaints (including but not limited
to actions based on federal, state or common law and any private right of action
under CERCLA, RCRA or any other state and federal law to which the Real Property
is or may be subject) regarding physical characteristics and existing
conditions, including without limitation structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Materials on, under, adjacent to or otherwise affecting the Real
Property.  Except as expressly set forth in this Agreement or in any closing
documents delivered by Seller at Closing, Buyer further hereby assumes the risk
of changes in applicable laws and regulations relating to past, present and
future environmental conditions on the Real Property, and the risk that adverse
physical characteristics and conditions, including without limitation the
presence of Hazardous Materials or other contaminants, may not be revealed by
its investigation.

7.4.3Survival.  The foregoing waivers and releases by Buyer shall survive either
(a) the Closing and the recordation of the Deed, and shall not be deemed merged
into the Deed upon its recordation, or (b) any termination of this Agreement.

Section 7.5Discharge.  Notwithstanding any other provisions contained herein, or
in any document or instrument delivered in connection with the transfer
contemplated hereby, to the contrary (including, without limitation, any
language providing for survival of certain provisions hereof or thereof), Buyer
hereby acknowledges and agrees that (a) prior to Closing, Buyer’s sole recourse
in the event of a breach by Seller shall be as set forth in Section 5.1 hereof,
and (b) Seller shall, upon consummation of Closing, be deemed to have satisfied
and fulfilled all of Seller’s covenants, indemnities, and obligations contained
in this Agreement and the documents delivered pursuant hereto which are required
to be satisfied and fulfilled prior to Closing, and Seller shall have no further
liability to Buyer or otherwise with respect to this Agreement, the transfers
contemplated hereby, or any documents delivered pursuant hereto, except to the
extent of any obligation or liability Seller may have under (i) Section 6.1 as
to which Seller’s liability, if any, shall be limited as provided in
Section 6.2, and (ii) Sections 9.5.1, 9.6, 10.2, 10.13, 10.15, and 10.22.

ARTICLE 8

[RESERVED]

22

--------------------------------------------------------------------------------

 

ARTICLE 9

CLOSING AND CONDITIONS

Section 9.1Escrow Instructions.  Upon execution of this Agreement, the parties
hereto shall deposit an executed counterpart of this Agreement with the Title
Company, and this Agreement shall serve as escrow instructions to the Title
Company as the escrow holder for consummation of the purchase and sale
contemplated hereby.  Seller and Buyer agree to execute such reasonable
additional and supplementary escrow instructions as may be appropriate to enable
the Title Company to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.

Section 9.2Closing.  The closing hereunder (“Closing”) shall be held and
delivery of all items to be made at the Closing under the terms of this
Agreement shall be made through escrow at Escrow Agent’s office on or before
September 30, 2019 TIME BEING OF THE ESSENCE (the “Closing Date”).  Buyer shall
deposit in escrow with the Escrow Agent the Purchase Price (subject to
adjustments described in Section 9.5) on or prior to the Closing Date, together
with all other costs and amounts to be paid by Buyer at the Closing pursuant to
the terms of this Agreement, by Federal Reserve wire transfer of immediately
available funds to an account to be designated by the Escrow Agent.  On the
Closing Date, (a) provided all of the conditions precedent to Buyer’s obligation
to close have been met or waived by Buyer, Buyer will instruct the Escrow Agent
to (i) pay to Seller by Federal Reserve wire transfer of immediately available
funds to an account designated by Seller, the Purchase Price (subject to
adjustments described in Section 9.5), less any costs or other amounts to be
paid by Seller at Closing pursuant to the terms of this Agreement, and (ii) pay
all appropriate payees the other costs and amounts to be paid by Buyer at
Closing pursuant to the terms of this Agreement and (b) provided all of the
conditions precedent to Seller’s obligation to close have been met or waived by
Seller, Seller will direct the Escrow Agent to (i) submit the Deed for recording
and (ii) pay to the appropriate payees out of the proceeds of Closing payable to
Seller, all costs and amounts to be paid by Seller at Closing pursuant to the
terms of this Agreement.  It shall constitute a condition precedent to Seller’s
obligations to consummate the Closing hereunder that all of the material
representations, warranties, covenants, and agreements of Buyer contained herein
shall be true and correct and/or shall have been performed, as the case may be,
in all material respects.

Section 9.3Seller’s Closing Documents and Other Items.  At or before Closing,
Seller shall deposit into escrow the following items:

9.3.1A duly executed and acknowledged Bargain and Sale Deed With Covenants
Against Grantor’s Acts for the Real Property in the form attached hereto as
Exhibit “D” (the “Deed”);

9.3.2Two (2) duly executed counterparts of an Assignment and Assumption of
Intangible Personal Property in the form attached hereto as Exhibit “E” (the
“Assignment and Assumption of Intangible Personal Property”);

23

--------------------------------------------------------------------------------

 

9.3.3An affidavit pursuant to Section 1445(b)(2) of the Code, and on which Buyer
is entitled to rely, that the transferor of the Real Property is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Code;

9.3.4Seller shall deliver to Buyer a set of keys to the Real Property on the
Closing Date.  Location of any of the items referred to in this subsection at
the Real Property on the Closing Date shall be deemed to be delivery to Buyer;

9.3.5Such other documents as may be reasonably required by the Title Company or
as may be agreed upon by Seller and Buyer to consummate the purchase of the Real
Property as contemplated by this Agreement, including, without limitation, any
additional documents required by the applicable state, county, city or
municipality to consummate the purchase of the Real Property as contemplated by
this Agreement;

9.3.6Two (2) duly executed counterparts of the Lease;

9.3.7Two (2) duly executed counterparts of the Closing Statement;

9.3.8A duly executed New Jersey Seller Residency Certification/Exemption  (form
GIT/REP-3) and Affidavit of Consideration for use by Seller (form RTF-1); and

9.3.9A duly executed owner’s affidavit reasonably acceptable to Title Company
addressing matters as may be reasonably requested by Title Company in order to
issue the Title Policy.

Section 9.4Buyer’s Closing Documents and Other Items.  At or before Closing,
Buyer shall deposit into escrow the following items:

9.4.1The balance of the Purchase Price and such additional funds as are
necessary to close this transaction;

9.4.2Two (2) duly executed counterparts of the Assignment and Assumption of
Intangible Personal Property;

9.4.3Two (2) duly executed counterparts of the Lease;

9.4.4Such other documents as may be reasonably required by the Title Company or
as may be agreed upon by Seller and Buyer to consummate the purchase of the Real
Property as contemplated by this Agreement, including, without limitation, any
additional documents required by the applicable state, county, city or
municipality to consummate the purchase of the Real Property as contemplated by
this Agreement; and

9.4.5Two (2) duly executed counterparts of the Closing Statement.

Section 9.5Prorations and Closing Costs.

9.5.1

24

--------------------------------------------------------------------------------

 

(a)Seller and Buyer agree to adjust, as of 11:59 p.m. on the day immediately
preceding the Closing Date (the “Proration Time”), the following (collectively,
the “Proration Items”):  real estate and personal property taxes and assessments
(subject to the terms of 9.5.1(b) below), utility bills (except as hereinafter
provided), and Operating Expenses payable by the owner of the Real
Property.  Seller will be charged and credited for the amounts of all of the
Proration Items relating to the period up to and including the Proration Time,
and Buyer will be charged and credited for all of the Proration Items relating
to the period after the Proration Time.  Such preliminary estimated Closing
prorations shall be set forth on a preliminary closing statement to be prepared
by Seller and submitted to Buyer for Buyer’s approval prior to the Closing Date
(the “Closing Statement”).  The Closing Statement, once agreed upon, shall be
signed by Buyer and Seller and delivered to the Escrow Agent for purposes of
making the preliminary proration adjustment at Closing subject to the final cash
settlement provided for below.  The preliminary proration shall be paid at
Closing by Buyer to Seller (if the preliminary prorations result in a net credit
to Seller) or by Seller to Buyer (if the preliminary prorations result in a net
credit to Buyer) by increasing or reducing the cash to be delivered by Buyer in
payment of the Purchase Price at the Closing.  If the actual amounts of the
Proration Items are not known as of the Proration Time, the prorations will be
made at Closing on the basis of the best evidence then available (and, in the
case of ad valorem real estate and personal property taxes, the last available
tax bill); thereafter, when actual figures are received (not to exceed 9 months
after closing), re-prorations will be made on the basis of the actual figures,
and a final cash settlement will be made between Seller and Buyer.  No
prorations will be made in relation to insurance premiums, and Seller’s
insurance policies will not be assigned to Buyer.  Final readings and final
billings for utilities will be made if possible as of the Proration Time, in
which event no proration will be made at Closing with respect to utility
bills.  Seller will be entitled to all deposits presently in effect with the
utility providers, and Buyer will be obligated to make its own arrangements for
deposits with the utility providers.  The provisions of this Section 9.5.1(a)
will survive the Closing for twelve (12) months.

(b)All ad valorem real estate taxes with respect to the Real Property (to the
extent not prorated in (a) above) not delinquent as of Closing shall be prorated
as of the Proration Time on a cash basis for the calendar year in which the
Closing occurs, regardless of the year for which such taxes are assessed, and
Buyer will pay all increases in such taxes due to the change in ownership or use
of the Real Property contemplated by this Agreement, and the same will not be
prorated.  Notwithstanding the foregoing, if any such taxes are payable directly
by Seller pursuant to the Lease, then such amounts shall not be prorated.

(c)Buyer shall receive a credit against the Purchase Price at Closing for all
payments due or owing under any Contracts for periods prior to the Closing Date,
which amounts shall be prorated as of the Proration Time.  If Seller has paid
any amounts under any Contracts for periods after the Proration Time, Buyer
shall pay such amounts to Seller at Closing in addition to the Purchase
Price.  Notwithstanding the foregoing, if any of the Contracts will be held by
Seller pursuant to the Lease, then amounts with respect to such Contracts shall
not be prorated.

(d)Seller shall pay (i) all charges and premiums payable with respect to the
Title Policy (excluding the cost of any endorsements to the Title Policy but
including the cost of any title examination fees) that is allocable to standard
coverage, (ii) one-half (1/2) of all escrow

25

--------------------------------------------------------------------------------

 

charges, (iii) the recording fees in connection with recording the Deed, (iv)
all documentary or other state, county or local transfer taxes payable in
connection with the sale contemplated herein, (v) all costs related to the
release of any monetary liens and encumbrances affecting the Property, other
than non-delinquent taxes and assessments, and the Judgment, including, all
recording fees in connection therewith, and (vi) any additional costs and
charges customarily charged to sellers in accordance with common escrow
practices in the county in which the Real Property is located, other than those
costs and charges specifically required to be paid by Buyer hereunder.  Buyer
shall pay (w) the portion of the premium for the Title Policy that is allocable
to extended coverage and the cost of any endorsements to the Title Policy
requested by Buyer or Buyer’s lender, if any, (x) the cost of the Survey, (y)
one-half (1/2) of all escrow charges, and (z) any additional costs and charges
customarily charged to buyers in accordance with common escrow practices in the
county in which the Real Property is located (including without limitation the
New Jersey “mansion tax”), other than those costs and charges specifically
required to be paid by Seller hereunder.

Section 9.6Brokers.  Buyer hereby represents and warrants to Seller that it did
not employ or use any broker or finder to arrange or bring about this
transaction, and that there are no claims or rights for brokerage commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement, other than the commission (“Broker’s Commission”) required to be paid
by Seller to Broker pursuant to a separate agreement between Seller and
Broker.  Seller represents and warrants that Seller has not employed any broker
with respect to this transaction, other than Broker, and Seller shall only pay
the Broker’s Commission.  If any person brings a claim for a commission or
finder’s fee based upon any contact, dealings, or communication with Buyer, then
Buyer shall defend Seller from such claim, and shall indemnify Seller and hold
Seller harmless from any and all costs, damages, claims, liabilities, or
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Seller with respect to the claim.  The provisions of
this Section 9.6 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.

Section 9.7Expenses.  Except as provided in Sections 9.5 and 9.6, each party
hereto shall pay its own expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including, without limitation, in the case
of Buyer, all third-party engineering and environmental review costs and all
other Due Diligence costs.

Section 9.8Conditions Precedent.

The following shall be conditions precedent to Buyer’s obligation to close:

(a)Each of the conditions precedent set forth in Section 4.3 and Section
10.22(a) have been satisfied in full.

(b)All of Seller’s representations and warranties contained in or made pursuant
to this Agreement shall have been true and correct when made and shall be true
and correct as of the Closing Date.

(c)Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement set forth in Section 4.2, Article 9,
Section 10.4 and Section 10.21.

26

--------------------------------------------------------------------------------

 

The conditions precedent contained in this Section are intended solely for the
benefit of Buyer.  If any of the conditions precedent is not satisfied, Buyer
shall have the right in its sole discretion either to waive in writing the
condition precedent and proceed with the purchase of the Property or terminate
this Agreement.  If Buyer shall not have approved or waived in writing all of
the conditions precedent on or prior to the Closing Date, then this Agreement
shall automatically terminate.  In the event of the termination of this
Agreement pursuant to the provisions of this Section, then the Deposit shall be
returned to Buyer.

ARTICLE 10

MISCELLANEOUS

Section 10.1Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified, or supplemented only by a written agreement
signed by Buyer and Seller.

Section 10.2Recordation.  Neither this Agreement nor any memorandum or notice of
this Agreement may be recorded by any party hereto without the prior written
consent of the other party hereto.  The Buyer also agrees not to file any lis
pendens or other instrument against the Real Property in connection herewith
other than in connection with a claim for specific performance under
Section 5.1.  In furtherance of the foregoing, the Buyer (i) acknowledges that
the filing of a lis pendens or other evidence of the Buyer’s rights or the
existence of this Agreement against or encumbering the Real Property could cause
significant monetary and other damages to the Seller, and (ii) hereby
indemnifies the Seller from and against any and all liabilities, damages,
losses, costs or expenses (including without limitation reasonable attorneys’
fees and expenses) arising out of a breach of this Section 10.2.  The provisions
of this Section 10.2 shall survive the Closing or any termination of this
Agreement.

Section 10.3Anti-Terrorism Law.  Each party shall take any actions that may be
required to comply with the terms of the USA Patriot Act of 2001, as amended,
any regulations promulgated under the foregoing law, the Executive Order, the
other Anti-Money Laundering and Anti-Terrorism Laws, or any other Applicable
Laws, regulations or executive orders designed to combat terrorism,
drug-trafficking or money laundering, if applicable, to this Agreement.  Each
party represents and warrants to the other party that it is not an entity named
on the List of Specially Designated Nationals and Blocked Persons maintained by
the U.S. Department of Treasury (the “Government List”), as last updated prior
to the date of this Agreement.

Section 10.4Risk of Loss and Insurance Proceeds.

10.4.1Minor Loss.  Buyer shall be bound to purchase the Real Property for the
full Purchase Price as required by the terms hereof, without regard to the
occurrence or effect of any damage to the Real Property or destruction of any
improvements thereon or condemnation of any portion of the Real Property,
provided that:  (a) the cost to repair any such damage or destruction, or the
diminution in the value of the remaining Real Property as a result of a partial
condemnation, equals One Million  Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) or less, and (b) upon the Closing, there shall be a credit
against the Purchase Price due hereunder equal to the amount of any insurance
proceeds or condemnation awards collected by Seller as a

27

--------------------------------------------------------------------------------

 

result of any such damage or destruction or condemnation, plus the amount of any
insurance deductible, less any sums expended by Seller toward the restoration or
repair of the Real Property or in collecting such insurance proceeds or
condemnation awards.  If the proceeds or awards have not been collected as of
the Closing, then such proceeds or awards shall be assigned to Buyer, except to
the extent needed to reimburse Seller for sums expended prior to the Closing to
repair or restore the Real Property or to collect any such proceeds or awards.

10.4.2Major Loss.  If the amount of the damage or destruction or condemnation as
specified above exceeds One Million  Five Hundred Thousand and 00/100 Dollars
($1,500,000.00), then Buyer may at its option, to be exercised by written notice
to Seller within ten (10) business days of Seller’s notice of the occurrence of
the damage or destruction or the commencement of condemnation proceedings,
terminate this Agreement.  Buyer’s failure to elect to terminate this Agreement
within said ten business day period shall be deemed an election by Buyer to
terminate the Agreement.  If Buyer elects or is deemed to have elected to
terminate this Agreement within such ten (10) business day period, the Deposit
shall be returned to Buyer and neither party shall have any further rights or
obligations hereunder except as provided in Sections 3.4, 3.5, 9.6, 10.13 and
10.19.  If Buyer elects to proceed with the purchase, then upon the Closing,
there shall be a credit against the Purchase Price due hereunder equal to the
amount of any insurance proceeds or condemnation awards collected by Seller as a
result of any such damage or destruction or condemnation, plus the amount of any
insurance deductible, less any sums expended by Seller toward the restoration or
repair of the Real Property or in collecting such insurance proceeds or
condemnation awards.  If the proceeds or awards have not been collected as of
the Closing, then such proceeds or awards shall be assigned to Buyer, except to
the extent needed to reimburse Seller for sums expended prior to the Closing to
repair or restore the Real Property or to collect any such proceeds or awards.

Section 10.5Notices.  All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:

If to Seller:

Donnelley Financial, LLC
35 W. Wacker Drive, 35th Floor
Chicago, Illinois 60601
Attention:  Michael Bontempi
E-mail: michael.x.bontempi@dfinsolutions.com

with Copies to:

Donnelley Financial, LLC
35 W. Wacker Drive, 35th Floor
Chicago, Illinois 60601
Attention:  General Counsel
E-mail: jennifer.reiners@dfinsolutions.com

Jones Day
77 W. Wacker Drive, Suite 3500
Chicago, Illinois 60601
Attention: Kyle M. Baltes, Esq.
E-mail:  kbaltes@jonesday.com

28

--------------------------------------------------------------------------------

 

If to Buyer:

SECA-NJ, LLC
3347 Michelson Drive, Suite 200
Irvine, California  92612
Attention:  Mr. Steven R. Layton


with Copies to:

Seyfarth Shaw LLP
601 South Figueroa Street, Suite 3300
Los Angeles, California  90017
Attention:  Richard C. Mendelson, Esq.
E-mail: rmendelson@seyfarth.com

If to Escrow Agent:

Chicago Title Insurance Company
10 South LaSalle Street, Suite 3100
Chicago, Illinois 60603
Attention:  Beata Lewis
E-mail:  Beata.Lewis@ctt.com

Any such notices may be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered two (2) business days after deposit,
postage prepaid in the U.S. mail, (b) a nationally recognized overnight courier,
in which case notice shall be deemed delivered one (1) business day after
deposit with such courier, or (c) e-mail transmission, in which case notice
shall be deemed delivered upon transmission if such transmission occurs before
5:00 p.m. Pacific Time on a business day, otherwise such notice shall be deemed
delivered on the next business day following transmission.  The above addresses
may be changed by written notice to the other party; provided that no notice of
a change of address shall be effective until actual receipt of such notice.  All
notices may be given either by a party or by such party’s attorneys.

Section 10.6Assignment.  Buyer and Seller shall not have the right to assign
this Agreement, without the prior written consent of the other
party.  Notwithstanding the foregoing, Buyer may assign its interests herein to
an Affiliate upon written notice to Seller.  This Agreement will be binding upon
and inure to the benefit of Seller and Buyer and their respective successors and
permitted assigns, and no other party will be conferred any rights by virtue of
this Agreement or be entitled to enforce any of the provisions hereof.  Whenever
a reference is made in this Agreement to Seller or Buyer, such reference will
include the successors and permitted assigns of such party under this Agreement.

Section 10.7Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE WHERE THE REAL PROPERTY IS LOCATED,
WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

Section 10.8Counterparts; Signatures.  This Agreement may be executed in two or
more fully or partially executed counterparts, each of which will be deemed an
original binding the signer thereof against the other signing parties, but all
counterparts together will constitute one and the same instrument.  Faxed or
pdf/scanned emailed signatures shall be valid as originals.

29

--------------------------------------------------------------------------------

 

Section 10.9Entire Agreement.  This Agreement and any other document to be
furnished pursuant to the provisions hereof embody the entire agreement and
understanding of the parties hereto as to the subject matter contained
herein.  There are no restrictions, promises, representations, warranties,
covenants, or undertakings other than those expressly set forth or referred to
in such documents.  This Agreement and such documents supersede all prior
agreements and understandings among the parties with respect to the subject
matter hereof.

Section 10.10Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement, or affecting the validity or enforceability of any of the terms or
provisions of this Agreement.

Section 10.11Attorney Fees.  If any action is brought by any party to this
Agreement to enforce or interpret its terms or provisions, the prevailing party
will be entitled to reasonable attorney fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom.

Section 10.12Payment of Fees and Expenses.  Each party to this Agreement will be
responsible for, and will pay, all of its own fees and expenses, including those
of its counsel and accountants, incurred in the negotiation, preparation, and
consummation of this Agreement and the transaction contemplated hereunder.

Section 10.13Confidential Information.  The parties acknowledge that the
transaction described herein is of a confidential nature and shall not be
disclosed except to Permitted Outside Parties or as required by law.  Prior to
Closing, no party shall make any public disclosure of the specific terms of this
Agreement, except as required by law (including SEC regulations and NYSE
requirements).  In connection with the negotiation of this Agreement and the
preparation for the consummation of the transactions contemplated hereby, each
party acknowledges that it will have access to confidential information relating
to the other party.  Each party shall treat such information as confidential,
preserve the confidentiality thereof, and not duplicate or use such information,
except to Permitted Outside Parties in connection with the transactions
contemplated hereby.  In the event of the termination of this Agreement for any
reason whatsoever, Buyer shall return to Seller, all documents, work papers,
engineering and environmental studies and reports and all other materials
(including all copies thereof obtained from Seller in connection with the
transactions contemplated hereby), and each party shall use its best efforts,
including instructing its employees and others who have had access to such
information, to keep confidential and not to use any such information.  Except
as required by applicable law, neither party shall issue any press release or
make any statement to the media, without the other party’s consent, which
consent shall not be unreasonably withheld.  Notwithstanding anything to the
contrary contained in this Agreement, the confidentiality obligations of this
Section 10.13 and Section 3.5 above shall not apply to any information that the
recipient can prove (a) at the time of disclosure is in the public domain or
becomes available to the public without breach of this Agreement by such
recipient, (b) is lawfully obtained from a source that, to the best of
recipient’s knowledge, is not under an obligation of confidentiality to the
disclosing party, (c) is lawfully in the recipient’s possession in written or
other recorded form prior to the time of disclosure, (d) is disclosed on a
non-confidential basis to a third party by, or with the permission of, the
disclosing party, or (e) is developed by, or

30

--------------------------------------------------------------------------------

 

on behalf of, the recipient by individuals who have not received or without the
use of any confidential information.  Except as otherwise required by law or
court order, if the recipient is compelled to disclose (a) any confidential
information of the disclosing party, (b) the fact that confidential information
of the disclosing party has been made available by either disclosing party or
that discussions or negotiations between the parties are taking place, or (c)
any of the terms of any existing or proposed relationship, subject to then
applicable law, the recipient shall provide the disclosing party with prompt
written notice of such request so that the disclosing party may seek a
protective order or other appropriate remedy, or waive compliance with the
provisions of this Agreement. If a protective order or other remedy is not
obtained, or compliance with the provisions of this Agreement is waived, the
receiving party required to disclose the information shall furnish only that
portion of confidential information that in its reasonable judgment is legally
required, and that it will use its best efforts, at the expense of the
disclosing party seeking the protective order or other remedy, to obtain
reliable assurance that confidential treatment will be accorded to that portion
of confidential information that is being disclosed.  The provisions of this
Section 10.13 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.  The terms of the
confidentiality provisions of this Agreement supersede any previously executed
document with respect to confidentiality between the parties, including without
limitation that certain Mutual Non-Disclosure and Non-Solicitation
Agreement/Vendor Disclosure Agreement, dated as of August 27, 2019, by and
between Seller and Buyer.

Section 10.14No Joint Venture.  Nothing set forth in this Agreement shall be
construed to create a joint venture between Buyer and Seller.

Section 10.15Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (EACH, AN “ACTION”) (A) ARISING
OUT OF THIS AGREEMENT, INCLUDING ANY PRESENT OR FUTURE AMENDMENT THEREOF OR (B)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT (AS HEREAFTER AMENDED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND REGARDLESS OF WHICH PARTY ASSERTS SUCH ACTION;
AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY.  EACH PARTY TO THIS AGREEMENT HEREBY AGREES THAT
THE PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS LENGTH
BASIS, WITH BOTH SIDES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE
OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS
CONTAINED HEREIN.  ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
SELLER AND BUYER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY AND THE
AGREEMENTS CONTAINED HEREIN REGARDING THE APPLICATION OF JUDICIAL REFERENCE IN
THE EVENT OF THE

31

--------------------------------------------------------------------------------

 

INVALIDITY OF SUCH JURY TRIAL WAIVER.  THE PROVISIONS OF THIS SECTION 10.15
SHALL SURVIVE THE CLOSING OR THE TERMINATION OF THIS AGREEMENT.

Section 10.16Limited Liability.  Neither the members, managers, employees or
agents of Seller, nor the shareholders, officers, directors, employees or agents
of any of them shall be liable under this Agreement and all parties hereto shall
look solely to the assets of Seller for the payment of any claim or the
performance of any obligation by Seller.

Section 10.17Time of Essence.  Time is of the essence of this Agreement.

Section 10.18No Waiver.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, nor shall a
waiver in any instance constitute a waiver in any subsequent instance.  No
waiver shall be binding unless executed in writing by the party making the
waiver.

Section 10.19Exculpation.  Notwithstanding anything to the contrary contained
herein, the Seller’s shareholders, partners, members, the partners or members of
such partners, the shareholders of such partners, members, and the trustees,
officers, directors, employees, agents and security holders of the Seller and
the partners or members of the Seller assume no personal liability for any
obligations entered into on behalf of the Seller and its individual assets shall
not be subject to any claims of any person relating to such obligations.  The
foregoing shall govern any direct and indirect obligations of the Seller under
this Agreement.  The provisions of this Section 10.19 shall survive the Closing
and any termination of this Agreement.

Section 10.20Maximum Aggregate Liability.  Notwithstanding any provision to the
contrary contained in this Agreement or the Closing documents described in
Sections 9.3 and 9.4, the maximum aggregate liability of the Seller, and the
maximum aggregate amount which may be awarded to and collected by Buyer, in
connection with the purchase and sale of the Real Property under this Agreement
and under all Closing documents including, without limitation, in connection
with the breach of any of Seller’s warranties for which a claim is timely made
by Buyer, which, as set forth more fully in Section 6.2, is subject to a
materiality threshold, and Seller’s aggregate liability shall not exceed the
Seller’s Liability Cap; provided, however, that this Section 10.20, the
materiality threshold and the Seller’s Liability Cap shall not apply to Seller’s
obligations under Section 9.5 (Prorations and Closing Costs).  As used herein,
“Seller’s Liability Cap” means $1,500,000.  The provisions of this Section shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement.

Section 10.21Maintenance of the Property.  Between the Effective Date and the
Closing, Seller shall (i) maintain the Property in good order, condition and
repair, reasonable wear and tear excepted, and (ii) make all repairs,
maintenance and replacements of the Improvements and otherwise operate the
Property in the same manner as before the Effective Date, as if Seller were
retaining the Property.  Through the Closing Date, Seller shall maintain or
cause to be maintained, at Seller’s sole cost and expense, a policy or policies
of insurance as was in effect prior to the Effective Date, and after the Closing
Date the Seller’s and Buyer’s insurance obligations and requirements will be as
set forth in the Lease.

32

--------------------------------------------------------------------------------

 

Section 10.22Local Provisions.  

(a)ISRA Provisions.

(i)Seller shall take all necessary actions to comply with the laws, rules and
regulations pertaining to ISRA and site remediation, including the New Jersey
Department of Environmental Protection’s (“NJDEP”) Technical Requirements for
Site Remediation, N.J.A.C. 7:26E, and the New Jersey Site Remediation Reform
Act, as it may be amended from time to time (“SRRA”), that are triggered by the
consummation of the transactions contemplated by this Agreement, including the
following actions:

(ii)In the event ISRA compliance is required, as a condition to Closing, Seller
shall make the necessary filings with NJDEP and deliver to Buyer evidence of
Sellers’ compliance with ISRA to allow the Closing to proceed.  Seller’s
evidence of ISRA compliance for Closing shall be in the form of (A) a
Remediation Certification and an established Remediation Funding Source in the
form of a Remediation Trust Fund, (B) a de minimis quantity exemption (“DQE”)
approved by NJDEP, (C) a Remediation in Progress Waiver approved by NJDEP, or
(D) an Unrestricted Use Response Action Outcome (“RAO”) issued by a Licensed
Site Remediation Professional licensed by the State of New Jersey in accordance
with SRRA (an “LSRP”) (collectively items (A) through (D) are referred to as
“ISRA Clearance”).  Seller shall provide drafts of all reports or other
documents prepared by the LSRP for Buyer’s review not less than one (1) business
days prior to submission, and Seller shall request that its LSRP review and
consider in good faith Buyer’s comments provided to the LSRP prior to submittal,
and incorporate them as appropriate in the LSRP’s sole but reasonable
discretion.  

(iii)In the event Seller is required to provide the ISRA Clearance to Buyer,
Seller shall cause its LSRP to issue a reliance letter to Buyer, in a form
reasonably acceptable to Buyer, allowing Buyer, its successors and/or assigns,
and any lender making a loan secured by the Property, to rely on all documents
submitted to NJDEP by the LSRP in connection with the ISRA Clearance for the
Property.  The receipt of the ISRA Clearance shall be a condition precedent to
Buyer’s obligation to proceed with Closing.  

(iv)In the event Buyer does not receive the ISRA Clearance on or prior to
Closing, Seller shall have the right to extend the Closing by up to thirty (30)
days.  In the event Buyer does not receive the ISRA Clearance on or prior to the
Closing Date, as same may be extended as permitted by this Agreement, Buyer
shall have the right, in its sole discretion, to terminate this Agreement upon
written notice to Seller, in which event the Deposit shall be returned to Buyer.
In the event of such termination, the Escrow Agent shall refund the Deposit to
Buyer, and neither party shall have any further rights or liabilities hereunder
except as expressly set forth herein .  

(v)Notwithstanding that Buyer receives the ISRA Clearance on or prior to
Closing, Seller shall remain liable for fully completing compliance with ISRA,
and Seller shall defend, indemnify, and hold Buyer harmless from and against all
losses, costs, damages, claims, and liabilities, including attorneys’ fees,
arising out of or in connection with Seller’s failure to comply with ISRA with
respect to the Property and this Section 10.22(a).  

33

--------------------------------------------------------------------------------

 

Capitalized terms used herein that are not defined herein shall have the same
meanings as in ISRA.  Sellers’ obligations to comply with ISRA and this Section
10.22(a) shall survive the Closing

(b)Bulk Sales Law. The Buyer shall comply with N.J.S.A. 54:50-38, and to that
end, the Buyer shall complete and execute Form C-9600 and shall do so promptly
upon the Effective Date. If it so chooses, the Seller shall complete, execute
and deliver to the Buyer a Form TTD (Asset Transfer Tax Declaration) and shall
do so promptly upon the Effective Date. The Buyer and the Seller shall cooperate
and coordinate in good faith in connection with the completion and filing of
such forms in accordance with this Section 10.22(b) ); provided, however, Seller
shall provide to Buyer the necessary information no later than September 10,
2019 in order for Buyer to submit From C-9600. The Buyer shall, at least ten
(10) business days prior to the Closing Date, simultaneously deliver the
completed Form C 9600 and the Form TTD, to the extent the Seller has delivered
such form to the Buyer, along with a copy of this Agreement, executed, and any
other required documents, to the State of New Jersey Department of the Treasury,
Division of Taxation (the “Division”). If a clearance letter from the Division
stating the Buyer will not assume any obligation of the Seller and no escrow is
required is not issued prior to the Closing, the payment to the Seller of the
balance of the Purchase Price at Closing shall be reduced by any amount which
the Division may inform the Buyer must be withheld therefrom (the “NJ Escrow”).
The NJ Escrow shall be held by a third-party escrow agent (pursuant to an escrow
agreement in form and substance to be mutually agreed upon by the escrow agent,
the Buyer and the Seller prior to the date of Closing, with all escrow fees to
be paid by the Seller) until the Division provides a clearance letter to the
Buyer stating the Buyer will not assume any obligation of the Seller and the NJ
Escrow is no longer required. The escrow agent shall hold and release the NJ
Escrow in accordance with direction from the Division, including direction to
the Buyer that it may pay all or a portion of the amount withheld to the Seller,
with such amount to be paid to the Seller within five (5) business days, or that
the Division requires payment of all or a portion of the amount withheld for any
taxes owed to the State of New Jersey by the Seller. If the Division informs the
Buyer that the NJ Escrow is insufficient to pay the taxes owed to the State of
New Jersey, the (i) Buyer shall notify Seller of such deficiency within two (2)
business days of receiving such notice from the Division, and (ii) within five
(5) business days of receiving such notice from the Buyer, the Seller shall pay
the Division any such deficiency.  The Seller hereby agrees to indemnify, defend
and hold Buyer harmless from any and all claims arising from any tax liability
accruing against Buyer under N.J.S.A. 54:50-38 and any interest and penalties
thereon; provided, however, any interest and penalties assessed by the Division
resulting solely from Buyer’s failure to deliver timely notice to the Seller of
any deficiency shall be borne solely by the Buyer.  The provisions of this
Section 10.22(b) shall survive the Closing.

Section 10.23Amendment and Restatement. This Agreement amends and restates in
its entirety that certain Agreement of Sale and Purchase, dated as of September
6, 2019, by and among Seller, Escrow Agent and Buyer’s Affiliate.  

 

[Remainder of page intentionally left blank; next page is signature page]

 

34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

SELLER:DONNELLEY FINANCIAL, LLC,
a Delaware limited liability company

By:  /s/ Jons Besch

Name: Jons S. Besch

Title:  Executive Vice President of Operations

 

BUYER:

SECA-NJ, LLC,
a Delaware limited liability company

 



 

By: /s/ Perry Schonfeld

Name: Perry Schonfeld

Title: Authorized Signatory

ESCROW AGENT:

The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Deposit and act as escrow agent in accordance with the terms and conditions
of this Agreement.

CHICAGO TITLE INSURANCE COMPANY

By:  /s/ Beata Lewis
Name: Beata Lewis
Title:  Escrow Officer, AVP

 

 